    Case 1-17-01005-ess          Doc 186-1      Filed 10/10/19    Entered 10/10/19 22:37:52




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


  In re:                                              Chapter 7

  TASHANNA B. GOLDEN                                  Case No. 16-40809-ess
  fka TASHANNA B. PEARSON,

                                  Debtor.


  TASHANNA B. GOLDEN,                                 Adv. Pro. No. 17-01005-ess

                                  Plaintiff,

                    v.

  NATIONAL COLLEGIATE TRUST,
  FIRSTMARK SERVICES, GOLDEN TREE
  ASSET MANAGEMENT LP, GS2 2016-A
  (GS2), NATIONAL COLLEGIATE
  STUDENT LOAN TRUST 2006-4,
  PENNSYLVANIA HIGHER EDUCATION
  ASSISTANCE AGENCY d/b/a AMERICAN
  EDUCATION SERVICES,

                                  Defendants.


              AFFIRMATION OF MARJORIE J. PEERCE IN SUPPORT OF
          NON-PARTY CITIBANK, N.A.’S MOTION FOR A PROTECTIVE ORDER

               Marjorie J. Peerce, hereby affirms under the penalty of perjury that:

               1.        I am an attorney admitted to the Bar of the State of New York and am a

partner at the law firm of Ballard Spahr LLP, 1675 Broadway, 19th Floor, New York, NY 10019.

               2.        I am counsel of record for non-party Citibank, N.A. in the above-captioned

matter.

               3.        Attached hereto as Exhibit A is a true and correct copy of Plaintiff’s

CitiAssist Graduate Loan application.
    Case 1-17-01005-ess        Doc 186-1       Filed 10/10/19    Entered 10/10/19 22:37:52




                 4.    Attached hereto as Exhibit B is a true and correct copy of Plaintiff’s School

Certification.

                 5.    Attached hereto as Exhibit C is a true and correct copy of the December 4,

2007 Disclosure Statement.

                 6.    Attached hereto as Exhibit D is a true and correct copy of Plaintiff’s

CitiAssist Bar Study Loan application.

                 7.    Attached hereto as Exhibit E is a true and correct copy of a Private

Education Loan Applicant Self Certification.

                 8.    Attached hereto as Exhibit F is a true and correct copy of Citibank’s October

16, 2015 letter.

                 9.    Attached hereto as Exhibit G is a true and correct copy of an email exchange

between counsel seeking clarification on the class.

                 10.   Attached hereto as Exhibit H is a true and correct copy of excerpts from the

August 27, 2019 Hearing Transcript.

                 11.   Attached hereto as Exhibit I is a true and correct copy of a W-9S form.

                 12.   Attached hereto as Exhibit J is a true and correct copy of Borrower # 1’s

School Certification Documents.

                 13.   It is my understanding that the documents Plaintiff seeks, to wit Citibank’s

Master Services Agreement with Firstmark, Citibank’s instructions and procedures for servicing

student loans, and customer data, are highly confidential. The agreement and instructions convey

detailed instructions to Firstmark regarding how Citibank structures its loan programs and how

Firstmark is to service Citibank’s loan. Citibank and Firstmark agreed that the agreement and the

instructions and procedures for Firstmark’s servicing of Citibank loans are confidential and that




                                                 2
    Case 1-17-01005-ess         Doc 186-1      Filed 10/10/19      Entered 10/10/19 22:37:52




any work product or intellectual property resulting from Firstmark’s services are confidential and

the property of Citibank. The agreement and instructions are confidential, proprietary, and are

valuable to Citibank. Citibank has spent considerable resources developing this information, and

it would take someone else considerable time and expense to develop or duplicate this information.

Further, Citibank takes reasonable steps to protect the confidentiality of this information and guard

its secrecy, including strict confidentiality obligations and measures that are included as part of its

agreement with Firstmark. The disclosure of this information would be extremely detrimental to

Citibank’s business. Likewise, Citibank and Firstmark agreed, and are required by law, to protect

the privacy of the borrowers and keep the customer data confidential.

Dated: New York, New York
October 10, 2019

                                                       Respectfully submitted,

                                                       By: /s/ Marjorie J. Peerce

                                                       Marjorie J. Peerce
                                                       Ballard Spahr LLP
                                                       1675 Broadway, 19th Floor
                                                       New York, New York 10019
                                                       Telephone: 212-223-0200
                                                       Fax: 212-223-1942
                                                       Email: peercem@ballardspahr.com

                                                       Attorney for Citibank, N.A.




                                                  3
